department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list tep ek ts xxx xxx xxx xxx xxx legend employer a xxx state x plan y system z statute m statute n section p date dear xxx xxx xxx xxx xxx xxx xxx this letter is in response to your ruling_request dated date submitted by your authorized representative as supplemented by correspondence dated april ‘2013 date and date with respect to the federal_income_tax treatment of certain contributions to a retirement_plan pursuant to sec_414 of the internal_revenue_code code the following facts and representations are submitted under penalties of perjury in support of your request ok oof state x has established and maintains plan y pursuant to statute m for the benefit of certain police officers and firefighters employed by a city county town village or police or fire district of state x who are not eligible to participate in a local pension_plan plan y is one of the plans offered under system z the state x retirement_plan system for its employees plan y is intended to qualify under sec_401 of the code on date the governor of state x signed into law as enacted by the state x legislature statute n statute n amended statute m relating to plan y to provide that mandatory employee contributions currently being made to the plan by certain employees will be picked up by participating employers hereinafter referred to as participating employers and treated as employer contributions section p of statute n provides that each participating employer shall pick up member contributions that are required under section p by its employees and shall do so by reducing the salary of those employees by the amount that each such employee is required to contribute further section p provides that a participating employer pays for pick up contributions in lieu of the member contributions and that these pick up contributions shall be treated as employer contributions in determining income_tax treatment under sec_414 of the code section p additionally provides that for all other purposes including the computation of retirement benefits_and_contributions by employers and employees such pick-up contributions shall be deemed employee salary further section p states that the pick-up will not become effective until days after system z receives a favorable ruling for purposes of section p the term member means a person who is employed as a police officer or firefighter by any employer who first joins system z on or after january section p requires each member to contribute three percent of annual wages to the plan based on the above facts and representations you request a ruling that for federal_income_tax purposes mandatory_contributions deducted from employees’ salaries and contributed by the employer to plan y will be considered picked up by participating employers and will not be currently included in the gross_income of the participants on whose behalf the pick-up is made and will not constitute wages subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been developed in a series of revenue rulings school district agreed to assume and pay the amounts employees were required by in revrul_77_462 1977_2_cb_358 the employer xxx page of state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees the revenue_ruling further held that under the provisions of sec_3401 of the code the school district’s contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked-up contributions revrul_81_35 c b and revrul_81_36 c b established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick- up revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 1981_1_cb_255 revrul_81_36 1981_1_cb_255 and revrul_87_10 1987_1_cb_136 describes the actions required for a state or political_subdivision thereof or an agency_or_instrumentality of any of the foregoing to pick-up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 of the code specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must ree ars apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the income_tax regulations regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply whether the employer picks up contributions through a reduction in salary or through an offset against future salary increases in this case plan y satisfies the criteria set forth in revrul_81_35 revrul_81_36 and revrul_2006_43 by specifically providing that employer a shall pick up the mandatory_contributions deducted from employees’ salaries and contributed by the employer to plan y section p of statute m specifies that the contributions although designated as employee contributions will be picked up by employer a employer a took formal action by enacting section p of statute m and the pick-up applies prospectively from the date days after the date that employer a receives this ruling in addition it has been represented that employees are required to participate in plan y do not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer a to plan y and may not make a cash or deferred election with respect to the contributions accordingly we conclude that for federal_income_tax purposes mandatory_contributions deducted from employees’ salaries and contributed by the employer to pian y will be considered picked up by participating employers in addition we conclude that such mandatory_contributions will not be currently included in the gross_income of the participants on whose behalf the pick-up is made and will not constitute wages subject_to federal_income_tax withholding no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is based on the assumption that plan y is qualified under sec_401 of the code this ruling is directed only to the specific taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent xxx page of pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any questions or concerns regarding this ruling please contact xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t2 sincerély yours i enclosures deleted copy of this letter notice of intention to disclose
